McGOWAN, Circuit Judge:
I voted against the rehearing en banc of these two cases for the reason that it appeared even then that the number of pension applicants involved was so limited as to give a de minimis impact to the division’s decision. In the course of briefing and argument en banc, this became even more plainly apparent. The Fund concedes that less than 50 people will be benefited by that decision, and that the amount of money involved is so negligible as to have no significantly adverse consequences for its solvency.1
“The problem,” says the Fund (Br. p. 8), is rather one involving “the rights and claims of persons who are not members of the plaintiff classes and not before the court . . . ” (emphasis supplied), who may conceivably hereafter file pension applications although, unlike the plaintiff classes presently before us, they have hitherto failed to do so within the prescribed periods. Thus, what the Fund has prevailed upon this court to do is to decide a hypothetical law suit adversely to those who might possibly bring it some day, but who were unrepresented in this en banc consideration.
Under these circumstances, I do not think it is the part of either fairness or judicial wisdom for the energies of the Court en banc to be so engaged; and I do not reach the merits but vote rather to vacate the en banc order as as improvidently entered.

. “The Fund does not, and cannot in good faith, assert that the question presented here involves consideration of possible staggering financial impact to the Fund or its present pensioners and other beneficiaries as a result of the payments ordered only for the class plaintiffs whose pension applications are still in controversy in these two cases. Members of the two plaintiff classes who had not completed five years’ signatory service at the time of their pension applications are essentially a handful — a total of fewer than 50 in both cases together — to be added to a pension-receiving population of more than 75,000, and a total beneficiary population of more than 600,-000.” (Br. pp. 7-8).